Exhibit 10.21
FIRST AMENDMENT TO
DOLAN MEDIA COMPANY
EXECUTIVE CHANGE IN CONTROL PLAN

INTRODUCTION
          A. Plan and Authority to Amend. On June 22, 2007, the Board of
Directors of Dolan Media Company (the “Company”) approved the Dolan Media
Company Executive Change in Control Plan (the “Plan”), to be effective upon the
consummation of an initial public offering of the Shares of Common Stock of the
Company. The Plan became effective on August 7, 2007, when that initial public
offering was consummated (the “Effective Date”). Section 9.8 of the Plan states
that it may be amended in any respect by resolution adopted by the Board, until
the commencement of a Change in Control Period. Any capitalized terms used in
this Amendment, and not defined herein, shall have the meanings specified in the
Plan.
          B. Purpose of Amendment. The Company desires to minimize the risk to
Participants of premature income taxation and unnecessary penalties under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), by
amending certain provisions of the Plan to comply with Section 409A of the Code
or applicable guidance or regulations thereunder.
AMENDMENT
          NOW, THEREFORE, in consideration of the foregoing premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree to amend the Employment Agreement as
follows:
          1. As of the Effective Date, clause (i) of the definition of “Good
Reason” in Section 1.1(s) is hereby amended to read as follows:
          (i) a material reduction by the Company of a Participant’s Base Salary
and Annual Target Bonus Amount (if any) as in effect immediately before a Change
in Control;
          2. As of the Effective Date, Section 2.1(c) is hereby amended to read
as follows:
     (c) The Company shall pay the Gross-Up Payment to the Participant within
thirty (30) days following receipt of the Statement; provided, however, that any
such Gross-Up Payment shall not be made later than the last day of the calendar
year following the year in which the Participant remits the Excise Tax to the
relevant tax authority; and shall not be made before the six (6) month
anniversary of the Participant’s Separation from Service.
          3. As of the Effective Date, a new sentence is hereby inserted at the
end of Section 4.4 (concerning the timing of a Cash Severance Payment), reading
as follows:

1



--------------------------------------------------------------------------------



 



If the Company shall have timely delivered the form of Release to a Participant,
and the Participant either fails to execute and deliver the Release to the
Company at least thirty (30) days before that six (6) month anniversary, or he
does so but rescinds such Release before any Cash Severance Payment is otherwise
due the Participant under this Section 4.4, the Company shall have no
obligations to provide the Severance Benefit.
          4. Confirmation of Plan And Execution of Amendment. Except as
expressly amended in this First Amendment, all of the terms and conditions of
the Plan shall remain in full force and effect.
          IN WITNESS WHEREOF, the Compensation Committee of the Board, on behalf
of the Company, approved this First Amendment at its meeting on October 29,
2008; and has caused this instrument to be executed by an officer of the Company
on this 15th day of December 2008, to be retroactively effective as of the
Effective Date.

            DOLAN MEDIA COMPANY
      By   /s/ James P. Dolan         James P. Dolan, its Chairman,       
President and Chief Executive Officer     

622375v2

2